ON PETITION FOR REHEARING
CARNEY, J.
On July 3, 1968, this Court announced an opinion in the above styled causes. The appellants, Judge David Tom Walker and the Estate of Robert C. McEwan, have filed a petition to rehear that portion of the opinion relating to the fees awarded them.
Assignment of error No. I asks the Court to apportion the net judgment of $30,000 so as to conform to the decree of the Chancellor as follows: $18,000 to the Estate of Mr. McEwan and $12,000 to Judge David Tom Walker. *376This assignment is well taken and the decree entered in this Court will reflect such modification.
Assignment of error No. II asks the Court to appropriate some $20,000 now in the hands of the Clerk and Master belonging to Everest and/or Edith McDade toward the payment of the attorneys’ fees awarded to Judge Walker and the Estate of Mr. McEwan. Assignment of error No. II also asks the Court to modify that portion of the decree of the Chancellor which ordered payment of the fees at the rate of 15 percent of the quarterly receipts by Everest and Edith McDade from the defendants, Neil McDade, et al, so as to accelerate the payment of said attorneys’ fees. Also they ask that the fees draw interest since Everest and Edith McDade receive interest on their judgment against Neil McDade, et al. The assignment of error will be sustained to the extent that the judgments of $18,000 in favor* of the Estate of Robert C. McEwan and $12,000 to Judge David Tom Walker will bear interest at the rate of 3 percent per annum from February 24, 1967, the date of the entry of the decree of the Chancellor below.
To consider the request to subject the funds of Everest and Edith McDade now in the hands of the Clerk and Master to the payment of petitioners’ judgments and/or to accelerate the payments would require us to recall from the Clerk of this Court the vast record and to winnow through several hundred pages to learn the present financial relationship of Everest and Edith McDade to Neil McDade, et al. This is a matter which addresses itself primarily to the judgment of the Chancellor. The request will be denied.
Accordingly, our opinion heretofore entered in this cause of date July 3, 1968, will be modified only as here-*377inabove set out and the petition to rehear sustained only to such extent. The cause will be remanded to the lower court without prejudice to Judge Walker and the Estate of Mr. McEwan to file petition for subjection of the funds and/or acceleration of payment of the judgments by order of the Chancellor.
In addition to the reply to the petition to rehear filed by Mr. Wrinkle, attorney for Edith McDade and Everest McDade, a reply to the petition to rehear was also filed by Everest and Edith McDade, acting pro se. They insist that the petition to rehear by Judge Walker and the Estate of Mr. McEwan should not only be denied but that this Court should reverse that portion of our opinion of July 3, 1968, in which we affirm the action of the Chancellor in awarding fees in the balance of $30,000 to Judge Walker and the Estate of Mr. McEwan and that we should remand the cause to the Chancellor for a reference as to the amount of the fee, if any, to be awarded Judge Walker and Mr. McEwan.
They cite in support of this insistence a colloquy between the Chancellor and Everest McDade which occurred on March 27, 1967, regarding a motion filed by Everest McDade for a rehearing on the McEwan and Walker fee. The Chancellor told Mr. McDade that if he and Mrs. McDade wanted a reference on the amount of the fee which he had awarded he would grant them one. However, no reference was ordered.
When the cause came on to this Court on appeal by Judge Walker and the Estate of Mr. McEwan contesting the amount of the fee awarded them by the Chancellor, Everest and Edith McDade appeared in open court on March 25, 1968, and stated that Mr. John S. Wrinkle of *378the Chattanooga Bar represented them on the appeal concerning the award of fees by the Chancellor to Judge Walker and the Estate of Mr. McEwan. Mr. Wrinkle filed a “Reply Brief to Assignments of Error of Judge David Tom Walker and Mrs. Martha E. McEwan” which he concluded as follows: “Respectfully submitted, John S. Wrinkle, Solicitor for Everest and Edith McDade.” In this brief Mr. Wrinkle made no mention of the request by Everest and Edith McDade for a reference as to the amount of the fees to be awarded Judge Walker and the Estate of Mr. McEwan. Mr. Wrinkle made three contentions in his reply brief: (1) The Chancellor correctly refused to be bound by the order of Chancellor Curry confirming the report of the Clerk and Master setting the fees of Judge Walker and Mr. McEwan at 25 percent of the recovery over and above $150,000, and (2) that all attorneys’ fees should have been adjudged against Neil McDade and the other defendants and that Everest and Edith McDade should not be liable for any attorneys’ fees, and (3) that the total amount of'attorneys’ fees awarded by the Chancellor to Eugene Collins, Guardian Ad Litem, and $35,000 to Judge David Tom Walker and Mr. McEwan was excessive. His reply closed as follows: “We respectfully insist that this total is too great in the light of the results and that this Honorable Court should reduce the total.”
This Court, in our opinion of date July 3, 1968, sustained the contention of Mr. Wrinkle that the order of Chancellor Curry setting the fees as 25 percent of the recovery was not binding on Chancellor Finkelstein and we denied the appeal by Judge Walker and the Estate of Mr. McEwan. We considered and denied the insistence by Mr. Wrinkle that the fees allowed by the Chancellor *379should be taxed against Neil McDade, et al, or in the alternative that this Court should reduce the total.
We now hold that the insistence of Everest and Edith McDade, acting pro se, that this Court should modify our opinion of date July 3, 1968, affirming the action of the Chancellor as to fees and remand the cause for a reference must be overruled and denied for two reasons: (1) Such insistences in reality constitute a petition to rehear and were not filed within ten days after our decree was announced in this cause of date July 3, 1968, as provided by Buie 22 of this Court. (2) The contention for a reference cannot be made for the first time on a petition to rehear. Everest and Edith MoDade are now estopped by the failure of their solicitor, Mr. Wrinkle, to insist upon a reference in his reply brief to the appeal of Judge Walker and the estate of Mr. McEwan. Tenn. Oil Co. v. McCanless, (1942), 178 Tenn. 683, 157 S.W.2d 267, 162 S.W.2d 1081; Eslinger v. Miller Bros. Co. (1958), 203 Tenn. 688, 315 S.W.2d 261.
Everest and Edith McDade, by letters to this Court, have made request for the entry of an order directing the Clerk and Master to pay over to Edith McDade all funds held by him belonging to her except court costs and fees. Mrs. McDade insists that she needs the money to pay life insurance premiums.
This Court, in the present state of the record, cannot intelligently determine the validity of the request of Mrs. McDade for the release of such funds. Accordingly, the request will be denied without prejudice to Mrs. McDade to file petition with the Chancellor below for release to her of such funds belonging to her as the Chancellor may *380determine to' be equitable and proper under circumstances then obtaining.
The costs accruing in this Court on the petition to rehear and the reply thereto as well as the petition of Mrs. Edith McDade will be taxed one-half to Judge Walker and the Estate of Mr. McEwan and one-half to Everest and Edith McDade. The cause will be remanded as heretofore ordered.
Judge AVERY retired before this opinion was drafted and took no part in the decision.
Bejach, J., concurs.